Case: 19-11340      Document: 00515431653         Page: 1    Date Filed: 05/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                        May 28, 2020
                                    No. 19-11340                       Lyle W. Cayce
                                 Conference Calendar                        Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCIS LEO STADLER, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:19-CR-70-1


Before ELROD, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Francis Leo Stadler, Jr., has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).     Stadler has filed a response.          The record is not sufficiently
developed to allow us to make a fair evaluation of Stadler’s claims of ineffective
assistance of counsel; we therefore decline to consider the claims without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-11340    Document: 00515431653    Page: 2   Date Filed: 05/28/2020


                                No. 19-11340

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Stadler’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2